Citation Nr: 0115666	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

Entitlement to service connection for flat feet, lumbosacral 
strain, a right hip disability, a left hip disability, a 
cervical spine disability, a right knee disability, a left 
knee disability, a right ankle disability, and a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from March 8 to July 14, 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision.


REMAND

In its July 1999 decision, the RO denied the veteran's claims 
of entitlement to service connection for flat feet, 
lumbosacral strain, a right hip disability, a left hip 
disability, a cervical spine disability, a right knee 
disability, a left knee disability, a right ankle disability, 
and a left ankle disability as not well grounded.

The veteran alleges that his flat feet were aggravated by 
active service and that his other claimed disabilities are 
due to the progression of and/or falls resulting from his 
flat feet.  

The report of his pre-induction medical examination for entry 
into service in July 1970 shows pes planus.  Service medical 
records also reveal that he was treated for various joint 
problems.  

The post-service record reflects incurrence of work-related 
injuries to the back and right shoulder.  A private physician 
has stated that the veteran developed right ankle and right 
knee instability due to his flat feet and VA records include 
comment relevant to the potential of knee and hip 
difficulties due to flat feet.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist a 
veteran in the development of a claim.  

In this case, there is additional VA duty to assist the 
veteran in the development of his claims.  Specifically, the 
RO should notify the veteran of the evidence needed to 
successfully prove his service connection claims and should 
also assist him in obtaining any relevant evidence, as argued 
by his representative.

VA's duty to assist the veteran also includes providing him 
with a VA medical examination to determine the nature and 
extent of the claimed disabilities and to obtain medical 
opinions as to the etiology of any such when there is 
reasonable possibility that a current condition is related to 
service.  See VCAA, Pub. L. No. 106-475, § 3(s), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for flat feet, lumbosacral 
strain, a right hip disability, a left 
hip disability, a cervical spine 
disability, a right knee disability, a 
left knee disability, a right ankle 
disability, and a left ankle disability 
since separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 


3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of flat feet, 
lumbosacral strain, right hip disability, 
left hip disability, cervical spine 
disability, right knee disability, left 
knee disability, right ankle disability, 
and left ankle disability.  The examiner 
should discuss the severity of flat feet 
during and subsequent to service, and 
provide an opinion as to the impact, if 
any, of the veteran's military service on 
the underlying severity of flat feet.  
The examiner should give a fully reasoned 
opinion as to the etiology of any 
identified disability/ies of the 
lumbosacral spine, right hip, left hip, 
cervical spine, right knee, left knee, 
right ankle and left ankle, including an 
opinion as to whether it is at least as 
likely as not that such had its onset in 
or is otherwise related to service.  The 
examiner should provide a rationale for 
opinions expressed.  In order to assist 
the examiner in providing the requested 
information, the claims folder must be 
available to him or her and reviewed 
prior to the examination.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should review the claims for 
service connection for flat feet, 
lumbosacral strain, a right hip 
disability, a left hip disability, a 
cervical spine disability, a right knee 
disability, a left knee disability, a 
right ankle disability, and a left ankle 
disability on the merits.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


